Title: John Adams to John Quincy Adams, 11 June 1784
From: Adams, John Quincy
To: Adams, John



My dear Boy
The Hague June 11. 1784

I am so pleased with your Letters, in general, that you may well believe that of the 6. has contributed very much to my Happiness.
As you have found the Way into the Gallery, I hope you will not neglect it, but attend every Day. It is a great and illustrious School.
I return you inclosed, the Letter from Mr. Dexter to Mr. Temple, to whom present my Compliments. In a Letter I wrote a Year ago to Mr. Adams I urged upon him to make and publish a Collection of his Writings and I have mentioned it many Times in Conversation with Americans. It is a Work which ought to be given to the Public: But Mr. Adams will never do it. It will be done, imperfectly by some other, hereafter. My Advice to you is to Search for every Scratch of his Pen, and lay it up with Care.
My Respects to G. Pownal and Mr. Jackson. I have no News about the Donation. Thank Mr. Jackson for introducing his polish Acquaintance, and assure him that his Friends Shall ever meet with a cordial Reception from me and his Intelligence will be not only agreable but usefull to me.
I have not yet seen Mr. Bingham nor the Packet by him.
I would not have you stay long. I want you. Send me my Books &c. I dout whether your Mamma will come: but could judge better, if I had the Packet by Mr. Bingham.
I should be glad to see the Resolves against the Cincinnati, and any other News from America.

Your Father
John Adams

